Citation Nr: 1033300	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-38 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran requested a hearing before the Board and was 
scheduled for March 2009.  However, the Veteran cancelled the 
hearing due to health reasons.


FINDINGS OF FACT

1.	The Veteran has a diagnosis of PTSD, which a VA psychologist 
has related to in-service events in the Republic of Vietnam.  

2.	The Veteran's DD Form 214 verifies service in the Republic of 
Vietnam.    

3.	Several of the Veteran's reported stressors (fearing enemy 
fire upon landing in the Republic of Vietnam; coming under 
enemy fire while driving) included fear of hostile military 
activity, and these stressors are consistent with the 
circumstances of his service.  


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009); Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010).   






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2009).
  
In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. §3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 
2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  
     
The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   See 38 C.F.R. § 
3.304(f)(3) (codified in 75 Fed. Reg. 
39,843-39,852).  

The VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether application of the revised 
version would produce retroactive results.  In particular, a new 
rule may not extinguish any rights or benefits the Veteran had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  The Veteran in this case receives consideration under 
the amended version of 38 C.F.R. § 3.304(f) because his claim 
was appealed to the Board prior to July 13, 2010, but not 
decided by the Board as of July 13, 2010.

The Veteran contends that he has PTSD that was caused by his 
active service.  According to his in-service personnel records, 
the Veteran was stationed in Vietnam from November 1968 to 
December 1969 as a pay specialist.  He was awarded the National 
Defense Service Medal, Vietnam Campaign Medal with 60 Device, 
Vietnam Service medal with three Campaign Stars, two Overseas 
Service bars, and a Sharpshooter Badge.  See DD 214. 

The Veteran was diagnosed with PTSD in January 2008 at the 
Biloxi, Mississippi VA Medical Center.  At his psychological 
evaluation, the VA psychologist stated the Veteran was very 
hesitant to talk about his history in Vietnam.  After some time 
during the interview, he shared a few experiences.  He described 
one incident where the enemy pinned he and his men down for eight 
hours.  The Veteran noted that he was fearful for his life.  The 
Veteran also described witnessing several soldiers losing limbs 
from grenades, among other things.  He stated he blocked all of 
these memories out of his mind since he left Vietnam.  See VA 
treatment record, dated January 2008.

The VA psychologists determined the Veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others... [and the 
Veteran's] response involved intense fear, helplessness, or 
horror."  The psychologist noted the Veteran avoids thoughts, 
feelings, or conversations associated with trauma.  He also 
avoids activities, places, or people that arouse recollections of 
the trauma.  He has significant anxiety and tension.  The Veteran 
was diagnosed with PTSD and a GAF score of 49.  The psychologist 
concluded that the Veteran's PTSD symptoms "appear actively 
controlled" and no significant impairment was noted.  Id. 

According to the Veteran's in-service treatment record, there is 
no complaint or  treatment for any psychological conditions.  In 
addition, although the Veteran reported to the VA psychologist in 
January 2008 that he was injured by shrapnel and was treated at a 
hospital there are no treatment records reflecting this incident.  
Furthermore, the Veteran's October 1970 separation examination is 
also absent of any psychological disorders, shrapnel injuries, or 
any other injuries resulting from his trauma in Vietnam.  See in-
service treatment records, dated September 1967 to October 1970.

In March 2008, the Veteran stated he was unable to complete VA 
form 21-0781 stating he had memory loss due to a stroke.  The 
information required to corroborate the stressful events 
described by the Veteran was insufficient to submit to the U.S. 
Army and Joint Services Records Research Center (JSRRC).

The Board concedes that there has been no independent 
corroboration of the Veteran's claimed stressors.  However, in 
light of the changes in VA regulations applicable in this case, 
and because several of the Veteran's stressors involve fear of 
hostile military activity and have been confirmed by a VA 
psychologist as adequate to support a diagnosis of PTSD, the 
Board finds that the Veteran's lay testimony alone has 
established the occurrence of these stressors.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 13, 2010).  Such 
reported events are consistent with the places, types, and 
circumstances of the Veteran's service.  Furthermore, the 
Veteran's treating VA psychologist, have diagnosed him with PTSD 
based on these claimed in-service stressors.  The sufficiency of 
a stressor for a PTSD diagnosis is a medical determination and, 
where a current diagnosis exists, the sufficiency of the claimed 
in-service stressor is presumed.  Cohen, 10 Vet. App. 128.  
Therefore, the  Board concludes that the Veteran's lay testimony 
alone is sufficient to establish the occurrence of his claimed 
in-service stressors under the amended version of 38 C.F.R. § 
3.304(f)(3).  75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

Accordingly, the Board will resolve the benefit of the doubt in 
the Veteran's favor and grant service connection for PTSD.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.      


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


